         Case 1:10-cr-00318-DLC Document 36 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 UNITED STATES OF AMERICA,              :
                                        :
                -v-                     :                 10cr318 (DLC)
                                        :
 ADRIAN FOX,                            :                     ORDER
                     Defendant.         :
                                        :
 -------------------------------------- X

     The parties having requested on March 25, 2021 the

preparation of a pre-plea PSR and the scheduling of sentence, it

is hereby

     ORDERED that the parties’ request is granted.            The

Probation Department shall promptly prepare a pre-plea PSR.

Defense counsel shall cooperate with the Probation Department

for the scheduling of the defendant’s first interview to occur

within two weeks of the date of this Order.

     IT IS FURTHER ORDERED sentencing is set for June 25, 2021

at 3:00 PM.     Any pre-sentence submissions from the defendant

shall be filed no later than June 11.          The Government’s

submission is due June 18.

     SO ORDERED:

Dated:      New York, New York
            March 26, 2021


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge
